Citation Nr: 1540161	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection a chronic low back disability.

2.  Entitlement to service connection a low back disability

2.  Whether new and material evidence has been received to reopen the claim for service connection for chronic bursitis of the right hip.

4.  Entitlement to service connection for a right hip disability

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for chronic constipation.

7.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1971 and from September 1972 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In April 2015, the Veteran testified at a hearing before the undersigned in Denver.  The transcript of this hearing is associated with the Veteran's electronic claims file.

The issues of entitlement to service connection for a lumbar spine disability, bursitis of the right hip, a left hip disability, chronic sinusitis, bronchitis, a skin disorder and constipation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a July 1997 decision, the RO denied service connection for a lumbar spine disability.

2.  The Veteran was notified of the July 1997 decision and his appellate rights; he did not file an appeal following the July 1997 rating decision, and there was no new and material evidence received within one year of its notification.

3.  The evidence received since the July 1997 rating decision is relevant and probative of the issue at hand.

4.  In a July 1997 rating decision, the RO denied service connection for chronic bursitis of the right hip.

5.  The Veteran was notified of the July 1997 rating decision and his appellate rights; he did not file an appeal following the July 1997 rating decision, and there was no new and material evidence received within one year of its notification.

6.  The evidence received since the July 1997 rating decision is relevant and probative of the issues at hand.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service connection for a chronic low back disability is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2015).

2.  The July 1997 rating decision denying service connection for chronic bursitis of the right hip is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014);  38 C.F.R. §§ 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  During the April 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Application to reopen the claim for 
service connection for a lumbar spine disability

In a July 1997 decision, the RO denied service connection for a chronic low back disability.  The Veteran filed a notice of disagreement with this decision, however he did not file an appeal following the issuance of a September 1997 Statement of the Case, and there was no new and material evidence received within one year of issuance of the July 1997 rating decision.

The July 1997 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 3.156 (2015).  

As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In essence, at the time of the prior denial, there was evidence of in-service injury to the Veteran's low back disability, the possibility of post-service pathology, but no accepted evidence of a nexus to service.

At the time of the prior decision in July 1997, the evidence consisted of the service treatment records, post-service treatment records, and the Veteran's lay statements. 

Service treatment notes dated April 1973 shows the Veteran was treated for low back pain.  The assessment was slight sprain.  The Veteran was again treated for low back pain in August 1977.  The assessment was muscle spasm in the middle back with muscle pain.  The Veteran reported a history of recurrent back pain on his separation Report of Medical History dated January 1980.  A notation from the physician shows the Veteran had complaints of low back pain for a duration of one month at this examination.

The RO denied the claim because the preponderance of the evidence demonstrated that there was no causal relationship between the Veteran's complaints of low back pain in service and his post-service low back disability.

The evidence submitted since the rating decision dated July 1997 private records showing treatment for lumbar disc disease and buddy statements asserting that the Veteran manifests a lumbar spine disability attributed to his active service. 

The buddy statements relate to a prior evidentiary defect as this evidence indicates the Veteran may have a post-service disability related to service or a service-connected disability.  Additionally, the post-service treatment records show the presence of lumbar disc disease.  See 38 C.F.R. § 3.309.  Hence, this evidence is not cumulative and the application to reopen is granted.

Application to reopen the claim for 
service connection for bursitis of the right hip

In a July 1997 decision, the RO denied service connection for a bursitis of the right hip disability.  The Veteran filed a notice of disagreement with this decision, however he did not file an appeal following the issuance of a September 1997 Statement of the Case, and there was no new and material evidence received within one year of issuance of the July 1997 rating decision.

The July 1997 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 3.156 (2015).  

As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In essence, at the time of the prior denial, there was evidence of in-service injury to the Veteran's right hip, the possibility of post-service pathology, but no accepted evidence of a nexus to service.

At the time of the prior decision in July 1997, the evidence consisted of the service treatment records, post-service treatment records, and the Veteran's lay statements. 

Service treatment records show the Veteran was treated for right hip pain April 1977 for right hip pain with a duration of 3 weeks.  X-ray results in April 1977 shows were negative for abnormal findings.  The Veteran reported on the Report of Medical History dated  December 1980 that he had arthritis, rheumatism, or bursitis.  The medical examiner that signed this report noted that Veteran had bursitis of the right hip 2 years prior.

The evidence submitted since the rating decision in July 1997consists of private records showing treatment for symptoms affecting the right hip.  Records dated February 2006 show the Veteran reported low back pain, right buttock pain and right lower extremity pain that radiated to the knee level.

During the April 2015 hearing, the Veteran has reported that he has continued to have right hip pain since service.  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).    

The records dated February 2006 and the Veteran's April 2015 testimony show ongoing treatment for a right hip disability and relate to a prior evidentiary defect as this evidence indicates the Veteran may have a post-service disability related to service or a service-connected disability.  Hence, this evidence is not cumulative and the application to reopen is granted.


ORDER

The application to reopen the claim for service connection for a low back disability is granted.

The application to reopen the claim for service connection for a right hip bursitis is granted. 

REMAND

Lumbar spine

During the April 2015 hearing, the Veteran testified that he sought continuing treatment after service for his lumbar spine pain.  The Veteran has submitted numerous lay statements to the effect that he was known to have a healthy lumbar spine prior to service and that he had complained of symptoms of low back pain since discharge.  Further, the Veteran's private treatment records dated February 2006 show the presence of degenerative disc disease and lumbar stenosis at L4-L5.  The Veteran has not been afforded a VA examination for his claim for service connection for lumbar spine disability.  The Board finds that there is sufficient evidence that suggests  that the Veteran's lumbar disability may be associated to his complaints of low back pain in service to warrant an examination.

Bilateral Hip Disabilities

During the April 2015 hearing, the Veteran reported that he has continued to have hip pain since service.  The Board notes that the Veteran is sometimes unclear as to which hip he injured in service, however, he has filed for service connection for both hips.  The service treatment records clearly indicate that the Veteran received treatment in service for a right hip condition.  Additionally, the service treatment records indicate that the Veteran sustained injuries to his left leg in a motorcycle accident in 1979.  The Veteran has not been afforded VA examinations for his claims for service connection for bilateral hip disabilities.  The Board finds that there is sufficient evidence that suggests a that the Veteran's claimed bilateral hip disabilities may be associated (causal relationship) to his complaints of right hip bursitis and the motorcycle accident with injury to his left leg in service to warrant an examination.


Sinusitis, Bronchitis

The Board notes that the Veteran is service-connected for fracture of his septum.  The Veteran has claimed chronic bronchitis and sinusitis infections secondary to his service-connected residuals of a fractured septum.  The Veteran has not been afforded a VA examination to determine the etiology of his claimed chronic bronchitis or sinusitis.  

The Veteran has submitted numerous statements from friends and family that attest to the fact that the Veteran entered active service without sinus or bronchial symptoms and that he has frequent symptoms of nasal congestion and upper respiratory infections since his discharge from service.  Private treatment records indicate that the Veteran has been seen regularly for sinus and bronchial infections occurring several times per year.  The Veteran has not received VA examinations for claimed his sinus and bronchial disabilities.  The Board finds that there is sufficient evidence that suggests that the Veteran's residuals of a fractured septum may be associated (causal relationship) to his complaints of chronic sinusitis and bronchitis to warrant an examination.  

Skin disorder

The Veteran has submitted numerous lay statements that relate to the Veteran's contention of incurring a skin disorder in service that is characterized by small papules that occur on exposure to sunlight.  Additionally, the Veteran claims that his exposure to herbicide during his deployment to Vietnam caused his skin disorder.  

The Veteran served in Vietnam and presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); (West 2014); 38 C.F.R. § 3.307(a)(6)(ii)(2015).  Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The Board finds that there is sufficient evidence that suggests that the Veteran's claimed chronic skin disability may be associated (causal relationship) to his service in Vietnam to warrant a VA examination.

Constipation

During the April 2015 hearing , the Veteran testified that he received treatment from a chiropractor and that this provider indicated that the Veteran's lumbar spine disease may be contributing to his chronic constipation.  

A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  
 
In each of the issues listed above, there is competent evidence of a current disability, evidence that the Veteran sustained an injury or disease in service, and the record of evidence indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability.  However, there is insufficient medical evidence addressing the Veteran's claims.

Because there is insufficient medical evidence of record addressing whether the Veteran's claims, VA examinations and medical opinions addressing the nature and etiology of his claimed disabilities is necessary for the Board to make a decision on this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claim disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file

2.  The AOJ should also secure any outstanding, relevant Columbia VA medical records, to include treatment records dated since July 2014.

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran's lumbar spine disorder was incurred in or aggravated by active duty.

4.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran has a right or left hip disability that was incurred in or aggravated by active duty.

5.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran has a chronic bronchitis and sinusitis disability that is caused by or aggravated beyond a normal progression of the disease by his service-connected residuals of a fractured septum, or alternatively, whether chronic bronchitis or sinusitis was incurred in or aggravated by active duty.

6.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran has a skin disorder that was incurred in or aggravated by active duty service.  

7.  If service connection is established for lumbar pathology, schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran has constipation that is related to service connected disability.

8.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


